         Case 1:18-cv-01959-MKV Document 70 Filed 08/19/20 Page 1 of 2




             USDC SDNY
             DOCUMENT
             ELECTRONICALLY FILED
             DOC #:
             DATE FILED: 08/19/2020
                                                              August 18, 2020



By ECF Only
Hon. Mary Kay Vyskocil
United States District Court
Southern District of New York
40 Centre Street, Room 1105
New York, New York 10007

       Re:     Punter-Spencer v. Irving et al.
               Docket No.: 18-cv-1959 (JMF)

Dear Judge Vyskocil:

       The parties submit the following joint status report in accord with the Order dated July
28, 2020 (ECF Doc. No. 68) and to request an extension of the time to submit the Joint Pre-Trial
Order which is due to be filed on September 26, 2020.

       All post deposition discovery is now complete. In addition, though Richard Byrne – our
mediator - was initially unavailable until November, due to our two prior mediations with him
we were able to secure mediation for September 17, 2020. We have also re-commenced
settlement discussions amongst ourselves in an attempt to resolve this case in advance of the
mediation or to be in better stead by that date.

       The Joint Pre-Trial Order is due to be filed on September 26, 2020. However, I have just
tendered my resignation and the firm is in the process of having the file transferred to another
attorney. I have been the handling attorney on this matter since its inception. I make this request
in order to allow my replacement sufficient time to familiarize his or herself with the file and to
work jointly with Mr. Borrero on the joint submission of the proposed trial order.

        I note that while this case has had a longer than usual trajectory, it has also presented with
some unanticipated circumstances. This case stems from a motor vehicle accident which
allegedly resulted in bodily injuries to Plaintiff. Plaintiff claims injuries to her neck, back, left
ankle and right wrist. Prior to her deposition, she underwent surgery to her neck, back and wrist.
After the completion of much of the initial fact discovery, including the parties’ deposition,
Plaintiff underwent an additional surgery to her left ankle. In addition to taking two depositions
of Plaintiff and the deposition of the defendant, we have also taken two non-party depositions of
         Case 1:18-cv-01959-MKV Document 70 Filed 08/19/20 Page 2 of 2




Hon. Mary Kay Vyskocil
August 18, 2020
Page 2

Plaintiff’s non-expert medical providers and 6 expert (medical and economic) depositions.
There are additional medical and liability experts that have been disclosed but not deposed. The
medical records are voluminous.

        For these reasons and that the mediation is scheduled for September 17, 2020, I
respectfully request that the Court extend the time to submit the Joint Pre-Trial Order (7A of
Your Honor’s Individual Part Rules) to October 28, 2020. Mr. Borrero consents to this
application.

                                                           Respectfully,


                                                           Sherri A. Jayson

cc:    Robert Borrero (By ECF Only)




                         The Parties' request to extend the time to submit the Joint Pre-
                         Trial Order to October 28, 2020, is GRANTED. No further
                         extensions will be granted.

                         SO ORDERED.
                                  08/19/2020
